Citation Nr: 0727054	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from May 1965 to April 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Atlanta, Georgia.  

In a June 2006 decision, the Board determined that new and 
material evidence had been received to reopen the veteran's 
claim of service connection for PTSD; reopened the claim; and 
remanded the reopened claim for service connection for PTSD 
to the RO for additional development that included a VA 
psychiatric examination and medical opinion.  That 
development action was completed by a December 2006 
examination, the RO readjudicated the claim for service 
connection for PTSD in a March 2007 supplemental statement of 
the case, and the case was returned to the Board for further 
appellate decision.      

A statement from the veteran received in January 2003 
indicates that he is desirous of reopening his claim of 
service connection for schizophrenia.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the question of 
whether new and material evidence has been received to reopen 
service connection for schizophrenia is referred to the RO 
for appropriate consideration. 
   
 
FINDING OF FACT

The weight of the competent medical evidence demonstrates 
that the veteran does not have a currently diagnosed 
disability of PTSD.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated in February 2003 and June 2006 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the appellant of what 
evidence was needed to establish the benefits sought (service 
connection), of what VA would do or had done, and what 
evidence he should provide, and informed the appellant that 
it was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to let VA know of any other evidence or 
information that he thought would support his claim.    

Available service medical records, VA examination reports, VA 
treatment and hospitalization reports, previous hearing 
testimony, and the veteran's written submissions have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in June 2006, the appellant was provided with 
such notice of the type of evidence regarding ratings or an 
effective date, if service connection benefits were granted 
on appeal.  In addition, because the claim is being denied, 
no effective date or rating percentage will be assigned, so 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection for PTSD requires: medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The existence of medical evidence establishing a diagnosis is 
crucial in a claim of service connection for PTSD.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of 38 U.S.C.A. § 1110 and § 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).

The veteran contends that he has PTSD that is related to in-
service stressful events during service in the Republic of 
Vietnam.  

Review of the veteran's DD Form 214 indicates that he served 
in the Republic of Vietnam during the Vietnam era.  The DD 
Form 214 is absent for any indication that the veteran 
received combat awards or citations for his military service 
that indicate combat.  Service medical records are absent for 
any pertinent information concerning PTSD or any other 
psychiatric disorder.  The service records show that the 
veteran sustained a compound fracture of his right  5th 
finger when a pallet fell on the finger (for which service 
connection has been granted).  The veteran's related civilian 
occupational specialty was listed as mail clerk.

VA hospital records dating from December 1969 through 1991, 
show the veteran received psychiatric treatment for various 
forms of schizophrenia.  In February 1992, a VA clinical 
entry reported the veteran had psychotic symptoms, along with 
PTSD as a diagnosis with an inability to sleep.  In a March 
1992 statement a clinician at a private mental health 
facility reported that the veteran had received treatment at 
the facility since April 1976, and that his diagnosis was 
undifferentiated schizophrenia.

VA clinical and hospital records through 1999 reveal ongoing 
psychiatric treatment limited to schizophrenia.  In February 
2002, a PTSD screening was performed at a VA facility.  The 
veteran affirmatively indicated that he had had terrible 
experiences that included being attacked, being in combat, or 
seeing someone badly injured or killed. 

VA Clinical records from June 2002 through December 2003, 
show the veteran received treatment for PTSD and 
schizophrenia.  It was reported that the veteran had 
psychotic symptoms and flashbacks of Vietnam.  In September 
2002 VA evaluation for PTSD, records revealed the veteran 
reported that while in Vietnam he was a gunner on a river 
patrol delivering Marines to shore, and he was subjected to 
small arms attacks and mortar fire.  He reportedly witnessed 
death, and he stated that he sustained a shrapnel wound of 
his right little finger that was service connected.  The 
veteran was accepted into a PTSD treatment program.  
Treatment exclusively for schizophrenia was reported from May 
through July 2003.   In December 2003, VA clinical records 
show the veteran was admitted to a hospital for treatment of 
schizophrenia and PTSD.  By the end of December 2003 through 
January 2004 the veteran's psychiatric diagnosis was limited 
to schizophrenia.  

A VA medical examination for PTSD was performed in December 
2006.  The examiner commented that the claims folder was 
reviewed.  It was reported that the veteran had received 
treatment for PTSD and schizophrenia, and that he had 
described symptoms of schizophrenia, and that schizophrenia 
was the ongoing psychiatric diagnosis for which he had been 
treated for decades.  The veteran affirmatively indicated 
that he was involved in combat during service in Vietnam, and 
that he did not sustain combat wounds.  During the mental 
status examination it was reported that the veteran had 
psychotic symptoms, that he was unable to remember time spent 
in combat, and that he was unable to share details of his 
military experience.  The veteran was unable to give any 
details of a service stressor.   It was indicated that there 
were no PTSD symptoms present.   He was unable to give 
details regarding reported flashbacks.  The VA examiner 
concluded that the symptoms the veteran described were 
associated with schizophrenia, and the symptoms and stressors 
that the veteran described did not meet the criteria for 
PTSD.  The VA examiner concluded that the veteran did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The Axis I 
diagnosis was schizophrenia, and all the veteran's 
psychiatric impairments indicated by a Global Assessment of 
Functioning scale score were due to the diagnosis of 
schizophrenia.    

It is the Board's responsibility to weigh the credibility and 
probative value of all of the evidence and, in so doing, the 
Board may accept one medical opinion and reject others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  After a 
review of the evidence, the Board finds that the weight of 
the overall evidence shows that the veteran has an Axis I 
psychiatric diagnosis of schizophrenia rather than PTSD.  
       
Concerning the service connection requirement of medical 
evidence diagnosing PTSD, it is noted that the December 2006 
VA medical examination for PTSD which contemplated DSM-IV 
criteria, indicated that the veteran's psychiatric diagnosis 
was limited to schizophrenia and not PTSD.  In fact, the VA 
examiner specified that the veteran did not meet the 
symptoms, stressor criteria, or the diagnosis for PTSD.  
Although there is evidence that, during a period in 2002 and 
2003, VA psychiatric findings revealed joint diagnoses of 
PTSD and schizophrenia, the evidence does not show that the 
PTSD diagnoses were supported by evidence that the DSM-IV 
criteria were met.  The weight of the competent evidence 
shows that the veteran was treated exclusively for 
schizophrenia for decades.  The Board finds that the December 
2006 VA medical examination diagnosis and opinion is of more 
probative value because it is based on a more thorough 
history, was more comprehensive, specifically addressed the 
DSM-IV criteria, and is more consistent with the extensive 
evidence of decades of diagnosis, treatment, and 
hospitalization for schizophrenia and related symptoms.

With regard to the remaining elements  required for service 
connection for PTSD, a link, because the veteran does not 
have a current diagnosis of PTSD established by medical 
evidence, even if an in-service stressful events were 
established or conceded, the requirements for service 
connection for PTSD have not been met. 

Because the weight of the competent medical evidence 
demonstrates that the psychiatric symptomatology has not 
manifested in a diagnosis of PTSD, there is no basis to grant 
service connection for PTSD.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the 


veteran's claim for service connection for PTSD, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


